Citation Nr: 1209237	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1974.  He died in April 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death and basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code.


FINDINGS OF FACT

1.  The Veteran served on active duty in the U.S. Navy from December 1971 to February 1974.

2.  Service connection was not established for any disability during the Veteran's lifetime.

3.  The Veteran died in April 2005; his death certificate reflects that the immediate cause of his death was cardiopulmonary arrest due to, or as a consequence, of metastatic lung cancer.

4.  The evidence does not establish that the Veteran served in the Republic of Vietnam or that he was otherwise exposed to herbicides during his period of active service.

5.  The evidence does not establish that cardiopulmonary disability or metastatic lung cancer had their onset in service, became manifest to a compensable degree during the one-year period following his discharge from service, or were otherwise attributable to an in-service disease, injury, or event.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for an award of DEA benefits pursuant to Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2011); 38 C.F.R. § 3.807 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish that the Veteran's death was related to service, as due to exposure to herbicides.  She maintains that he set foot on land in the Republic of Vietnam during his period of active duty.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of a veteran's death, the VCAA notice provided the claimant must generally include, among other things: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that the RO sent the appellant a VCAA notice letter in September 2005.  That letter informed the appellant of the information and evidence generally required to substantiate a claim for service connection for the cause of a veteran's death (i.e., evidence that the veteran died in service or that the condition causing the veteran's death had its onset in service or was permanently aggravated thereby), and of her and VA's respective duties for obtaining the information and evidence.  The Board notes that it did not contain a statement of the conditions, if any, for which the Veteran was service connected at the time of his death.  However, the Veteran had not established service connection for any disability during his lifetime.  Moreover, the appellant and her representative have been provided a rating decision and statement of the case explaining that the Veteran was not service connected for any disability during his lifetime, setting out the applicable law, summarizing the evidence, and discussing VA's reasons for denying her claims.  Specifically, the statement of the case noted that the service treatment records were negative for lung, liver, stomach, or bone cancer, the laws concerning presumptive service connection as a chronic disability and based on Agent Orange exposure, and the fact that the Veteran did not serve in Vietnam.  Following issuance of the statement of the case, the appellant's substantive appeal only argued that VA decided the case incorrectly in stating that the Veteran did not step foot in Vietnam.  She contends that he did, and that she would submit additional evidence to support this.  However, no further evidence was forthcoming.  Additionally, the appellant was provided with a copy of the Veteran's claims file, which included service treatment records, in October 2005.

In light of the above, the Board finds that any defects in notice have been cured by the appellant's actual and/or constructive knowledge of the information and evidence necessary to substantiate her claims.  See, e.g., Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (noting that the purpose of the VCAA notice requirement is not frustrated if, for example, the claimant has actual knowledge of what is needed or a reasonable person could be expected to understand what is needed).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, as well as VA treatment records, the Veteran's death certificate, and information from the National Personnel Records Center (NPRC) with respect to whether the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicides during his period of active duty.

The Board acknowledges that no VA medical opinion has been procured with respect to the relationship between the Veteran's death and service.  The Board notes, however, that the appellant does not allege that the Veteran's death should be service connected on a direct basis.  Rather, she asserts that the Veteran's death can be presumptively attributed to service as due to exposure to herbicides.  Accordingly, and because the record contains no evidence to suggest that the Veteran suffered from chronic cardiopulmonary or lung disability (or cancer) during service, and nothing to suggest that the Veteran's death might be otherwise attributable to service, no reasonable possibility exists that obtaining a VA medical opinion would aid in substantiating the appellant's claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by submitting evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and did so.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claim, any question as to an appropriate effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A.  Service Connection for the Cause of the Veteran's Death

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; see also 38 C.F.R. § 3.313(a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).    

If a veteran is not shown to have been exposed to an herbicide agent during active military, naval, or air service, and such exposure cannot be presumed under 38 C.F.R. § 3.307(a)(6), service connection for certain chronic disorders, such as malignant tumors and cardiovascular-renal disease, may nevertheless be established under the provisions of 38 C.F.R. §§ 3.307(a)(1)-(3) and 3.309(a).  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2011).  Under those provisions, if a veteran serves for 90 days or more after December 31, 1946, and a malignant tumor or cardiovascular-renal disease becomes manifest to a degree of 10 percent or more during the one-year period following his separation from service, service connection for the condition will ordinarily be presumed.  But see 38 C.F.R. § 3.307(d) (2011) (indicating that the presumption is rebuttable).

Alternatively, if a veteran is unable to establish service connection under any of the presumptive provisions set out in 38 C.F.R. §§ 3.307 and 3.309, service connection may be established on a "direct" basis by submitting proof that the disease was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, in order to prove "direct" service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312(a) (2011).  A service-connected disability is considered the "principal" (primary) cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  Id. § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.

Following a review of the relevant evidence in this case, and the applicable 
laws and regulations, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Veteran's death certificate shows that he died in April 2005 of cardiopulmonary arrest due to, or as a consequence, of metastatic lung cancer.  Although the Veteran checked boxes on a VA claim form submitted in January 2005 indicating that he had served in Vietnam and had been exposed to herbicides, he did not respond to the VCAA development letter dated in February 2005 asking him to provide specific details concerning the exposure.  His service records show that the only ship he served aboard during his period of active duty in the Navy was the aircraft carrier USS Coral Sea (CVA 43) (a so-called "deep" or "blue water" naval vessel).  He did not receive the Vietnam Service Medal (VSM), and the NPRC indicated in April 2005 that there was no evidence to substantiate that the Veteran served in Vietnam or was otherwise exposed to herbicides during service.  In the Board's view, the evidence from NPRC outweighs the nonspecific allegations of the appellant (and previously, the Veteran) with respect to the Veteran's presence in Vietnam and exposure to herbicides, especially when viewed together with information pertaining to the Veteran's ship assignment and the absence of his receipt of the VSM.  As such, the Board finds no basis for granting service connection for the cause of his death on the basis of exposure to herbicides.

Nor does the Board find a basis for granting service connection for the cause of the Veteran's death on any other theory.  The Veteran's service treatment records contain nothing to suggest that he suffered from chronic cardiopulmonary or lung disability (or cancer) during service.  Indeed, when he was examined for service separation in January 1974, his heart, lungs, chest, and vascular system were 
all found to be normal.  In addition, none of the evidence suggests that cardiopulmonary disability or metastatic lung cancer were manifested to a compensable degree during the one-year period following his discharge from service, or were otherwise attributable to an injury, disease, or event during the Veteran's period of active military duty.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim is denied.


In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


B.  Basic Eligibility for DEA Benefits

With respect to the issue of entitlement to DEA benefits pursuant to the provisions of Chapter 35, Title 38, United States Code, the Board notes that a child or spouse of a deceased veteran has basic eligibility for such benefits where the veteran was discharged under other than dishonorable conditions, and had a permanent and total service-connected disability in existence at the date of his death or died as a result of service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2010); 38 C.F.R. § 3.807(a) (2011).

As noted above, at the time of the Veteran's death, service connection was not in effect for any disability.  Moreover, as discussed, the evidence does not establish that the Veteran's death from metastatic lung cancer and cardiopulmonary arrest is in any way related to service.  Absent such evidence, the Board finds that the appellant's claim for DEA benefits is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law).



ORDER

Service connection for the cause of the Veteran's death is denied.

Basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


